Citation Nr: 1638503	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to March 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the claims is now with the RO in Milwaukee, Wisconsin.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted his claims of entitlement to service connection for back and neck disabilities in February 2010.  He contends he was hurt during a training exercise during his military service in 1970.  During the exercise, he was thrown to the ground twice, landing on his back and neck.  The Veteran reports that his back and neck have hurt since this in-service incident.  In a January 2010 submission, the Veteran's private chiropractor noted he had treated the Veteran since 2009 for cervical, thoracic, and lumbopelvic pain.  The private chiropractor recalled the Veteran reporting two incidents of being slammed to the ground when he was in the military, stating that his back started hurting from that point on.  The chiropractor noted that there was radiographic evidence of previous injury that had resulted in osteoarthritic changes in the form of osteophyte formation, consistent with a previous injury.  February 2009 private treatment records, however, noted that the Veteran reported a history of falls, auto injuries, work injuries, and sports traumas.

In another January 2010 correspondence, Dr. G.G., the Veteran's private physician, noted that the Veteran had been seen for upper and lower back injuries since 2001.  Upon examination, it was determined that the spine injuries were sustained "well before starting care" in 2001.  Though not being able to provide an exact date after examining his x-rays and performing an examination, Dr. G.G. estimated that the Veteran's spine injuries most likely occurred in his "late teens to early 20's."  

In a private October 2010 x-ray report, the results showed post traumatic degeneration in the cervical and thoracic spines, noted as possibly being due to a history of being slammed while in the military.  The examining chiropractor noted that the findings were concurrent with an injury of that nature.  

VA also received a January 2010 correspondence from HH, the Veteran's former spouse from November 1971 to April 1975.  She indicated the Veteran was injured and treated at the medical clinic on base at Fort Gordon, GA in late December 1971.  The injury occurred during military training exercises, specifically, martial arts training.  From that point on, including during the Veteran's subsequent assignment in Karlsruhe, Germany, the Veteran reportedly had constant back and neck pain.  In October 2010, VA received a correspondence from the Veteran's former spouse, ML, who was married to the Veteran from 1978 to 1979.  She reported that during that time, the Veteran was seeing a doctor for his back, which he had hurt in military training in 1971.  

VA afforded the Veteran an examination in March 2012.  The examiner reviewed the Veteran's claims file, and found no evidence of serious injuries to the thoracolumbar and cervical spines during military service, and no treatment for back or neck during service.  The examiner further found that the Veteran's back and neck disabilities appeared to be degenerative in nature.  Thus, the examiner opined it was less likely than not that the Veteran's spine disabilities were military related.  The Board finds this opinion inadequate.  First, the examiner did not address the private medical evidence that links the Veteran's thoracolumbar and cervical spine disabilities to his lay statements regarding spine trauma during his military service.  Second, the examiner did not address the lay statements from the Veteran and his former spouses that describe a December 1971 injury with thoracolumbar and cervical spine pain since that time.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must address the Veteran's competent and credible lay evidence).  

A September 2012 VA opinion was obtained.  After reviewing the Veteran's records, the examiner opined that the Veteran's neck and back conditions were less likely as not caused by or a result of or aggravated by military service.  The degenerative changes, opined the examiner, were more likely due to the natural progression of the thoracolumbar and cervical spine conditions, or other factors unrelated to the Veteran's military service.  As rationale, the examiner cited to the lack of medical documentation of cervical and thoracolumbar spine disorders in the Veteran's military service and after until approximately 25 years after separation, in 2000/2001.  This examination is in adequate for the same reasons the March 2012 examination is inadequate.  It fails to account for the competent lay statements that describe back pain occurring contemporaneous to a military training incident in December 1971.  Further, the examiner's conclusion that the Veteran's present symptoms are likely due to the natural progression of degenerative changes does not address the private treatment records that note the Veteran's spine disorders are consistent with past trauma.  

Essentially, the Board finds the March and September 2012 examinations to be inadequate for adjudication purposes.  Unfortunately, the private opinions and lay statements of record are inadequate to decide this claim as well.  The private opinions do not reflect consideration of the Veteran's service treatment records or his medical treatment records.  Remand is necessary to obtain an examination that reconciles the conflicting opinions and addresses all medical evidence and lay statements regarding the Veteran's appeals.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his thoracolumbar and cervical spine disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must determine what thoracolumbar and cervical spine disabilities the Veteran has had since he submitted his claims for service connection in February 2010.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each of the Veteran's thoracolumbar and cervical spine disorders had their onset in, or were otherwise caused by, the Veteran's military service.  

The examiner must specifically address the following:  1) February 2009 treatment records from the Veteran's chiropractor; 2) the January 2010 opinion from the private chiropractor; 3) the January 2010 opinion from Dr. GG; 4) the October 2010 x-ray analysis report; 4) lay statements from the Veteran's former spouses who describe the Veteran having back pain during and after his service; and 5) the Veteran's service treatment records.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

